UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

Brud Rossmann, )
)
Plaintiff, )
) Case; 1:17-Cv-01096
v, ) Assigned To : Unassigned
) Assign. Date : 6/8/2017
G. Michael Harv@y el al., ) Description: Pro Se Gen. Civil (F Deck)
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review ot`plaintit`F s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the informal pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Prc) se litigants must comply with the Federal Rules ofCivil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain Statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Cali`fano, 75
F.R.D. 497, 498 (D.D.C. 1977). “[A] complaint that is excessively long, rambling, disjointed,

incoherent, or full of irrelevant and confusing material does not meet [Rule 8’s] liberal pleading
requirement.” T.M. v. D.C., 961 F. Supp. 2d 169, 174 (D.D.C. 2()l3).

Plaintiff is a District of Columbia resident He purports to sue a magistrate judge of this
court, G. Michael Harvey, and three "'John Doe[s]."" Compl. Caption. The rambling complaint
contains no factual allegations against l\/lagistrate Judge Harvey, and no other defendants are
identified in the caption of the complaint See LCvR ll.l (requiring the “first filing” to include
“in the caption the name and full residence address or official address of each party”).

Consequently, this case will be dismissed without prejudicel A separate Order accompanies

, / / v
Ad/¢'/¢/ ” ”t/N

~7 ,. ,V ,
Date: l\/Iay 5 U , 20l7 United}¢tates District Judge

this l\/Iemorandum Opinion.